In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-755V
                                      Filed: March 30, 2015

***************************                             UNPUBLISHED
MATTHEW LAROCCO,                               *
                                               *       Special Master Hamilton-Fieldman
                       Petitioner,             *
v.                                             *       Attorneys’ Fees and Costs; Reasonable Amount
                                               *       Requested to which Respondent Does Not
SECRETARY OF HEALTH                            *       Object.
AND HUMAN SERVICES,                            *
                                               *
                       Respondent.             *
***************************
Isaiah R. Kalinowski, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

         On September 27, 2013, Matthew LaRocco (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that he
suffered from Guillain-Barré Syndrome (“GBS”) and that this injury had been caused by an influenza
(“flu”) vaccination received on October 19, 2011. Petition (“Pet”) at 1-2. The parties have reached a
tentative agreement in the case, and a stipulation regarding entitlement will be filed by no later than June
1, 2015.

        On March 30, 2015, Petitioner filed a Stipulation of Facts Concerning Attorneys’ Fees and Costs.
Pursuant to their Stipulation, the parties have agreed to an award of $23,297.48 in attorneys’ fees and
costs. In accordance with General Order Number 9, Petitioner represents that he did not personally incur
any expenses in pursuit of this claim.




        1
          The undersigned intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to file a motion for redaction “of any information furnished by
that party (1) that is trade secret or commercial or financial information and is privileged or confidential,
or (2) that are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” In the absence of such motion, the entire decision will be available to
the public. Id.
        2
          The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42
U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual
sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                     1
         The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42
U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate. The
undersigned construes this as an application for final attorneys’ fees and costs. Accordingly, the
undersigned hereby awards the amount of $23,297.48, in the form of a check made payable jointly
to Petitioner and Petitioner’s counsel, Isaiah Kalinowski, Esq.

      In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




        3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2